Order authorizing the issuance of receiver’s certificates, in so far as appealed from, modified by reducing the amount of the certificates to be issued to $15,000, the proceeds thereof to be applied as provided in paragraphs (a), (b), (e) and (d) of said order, and by striking therefrom the provisions for payments directed to be made to appellant by paragraphs (e), (f) and (g) thereof, and as so modified affirmed, with ten dollars costs and disbursements to appellant. In our opinion, it was error for the learned court at Special Term to authorize the issuance of these certificates for the purpose of making the payments in question to appellant, against its opposition, and to make such certificates a lien prior to the appellant’s mortgage. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.